DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/21 has been considered by the examiner.


Response to Amendment
The applicant has amended the following: 
		Claims: 1, 9 and 18 have been amended. 
		Claims: 2-5, 8, 10-17 and 19-20 have not been amended. 
		Claims: 6-7 have been cancelled. 


Claim Objections
Claim 18 is objected to because of the following informalities:  

Claim 18 recites “… intended for a first transmission service and, and converting the DTMF notice signal into a notice signal… a cellular SMS Modem housed within the at least on DTMF conversion unit; …” which recites the word “and” twice in succession and also recites “on DTMF conversion unit” instead of “one DTMF conversion unit” which appears to be a typographical error and should be written as “… intended for a first transmission service signal… a cellular SMS Modem housed within the at least one DTMF conversion unit; …”.
Appropriate correction is required.


Response to Arguments
Applicant’s arguments filed 06/07/21 with regards to claims 1-5 and 8-21 have been fully considered but they are not persuasive.    

	APPLICANT’S ARGUMENTS:
	The applicant argues that Bates does not teach or suggest a conversion unit that houses or contains a cellular SMS modem and Bates do not teach that the FTW having a modem or other communication means housed within the unit and moreover the examiner has failed to account for a conversion unit that allows for the replacement of a first transmission service unit (See pages 7-10 of Applicant’s Arguments filed on 06/07/21).

	EXAMINERS RESPONSE:
	The examiner respectfully disagrees.  While Bates does not explicitly disclose that the conversion unit houses the SMS modem, Bates discloses various portions that would render one of ordinary skill in the art to make a logical conclusion that such a feature is obvious with the disclosure of Bates.  Specifically, Bates discloses performing a conversion from a DTMF signal to a packet based SMS message and also discloses 
 

[0013] In some implementations (e.g., based on disconnecting the user devices), the alarm panel may place the telephone call. In some implementations, the FWT may answer the telephone call, receive the alarm signal from the alarm panel, and process the alarm signal. For example, based on information included in the alarm signal, the FWT may relay the alarm signal to an alarm monitoring facility by placing a telephone call to the alarm monitoring facility and providing the alarm signal as a DTMF signal. Additionally, or alternatively, the FWT may translate the alarm signal from a DTMF signal to a packet-based message, and provide the alarm signal (e.g., as a packet-based message) to the alarm monitoring facility via a packet-based network (e.g., an internet protocol (IP) network, such as a cellular network, a fiber optic network, a wide area network (WAN), or the like). Additionally, or alternatively, the FWT may perform some other task based on receiving the alarm signal (e.g., establish a priority voice over IP (VoIP) call session for user devices while keeping the landline free for use by the alarm panel).



[0046] In some implementations, the alarm signal processing instruction may direct FWT 240 to translate the alarm signal from a DTMF signal to a packet-based message and provide the packet-based message to monitoring server 250 and/or user device 210 via an IP based network or via another type of network (e.g., as a short message service (SMS) text, an e-mail message, or the like). For example, FWT 240 may identify a series of digits from the DTMF signal (e.g., as described above with respect to process block 430), may generate a packet-based message, and may store the series of digits in the packet-based message to form a packet-based message having information relating to the alarm signal.



 [0027] FIG. 3 illustrates example components of a device 300 that may be used within environment 200 of FIG. 2. Device 300  Each of user device 210, sensor device 220, alarm panel 230, FWT 240, and/or monitoring server 250 may include one or more devices 300 and/or one or more components of device 300.


[0033] In some implementations, device 300 may include additional components, fewer components, different components, or differently arranged components than are shown in FIG. 3. 



[0034] FIG. 4 illustrates a flowchart of an example process 400 for receiving an alarm signal and executing an alarm signal processing instruction. In one implementation, process 400 may be performed by one or more components of FWT 240. In another implementation, some or all of blocks of process 400 may be performed by one or more components of another device in environment 200 (e.g., user device 210 and/or alarm panel 230), or a group of devices including or excluding FWT 240.


[0075] Even though particular combinations of features are recited in the claims and/or disclosed in the specification, these combinations are not intended to limit the disclosure of the possible implementations. In fact, many of these features may be combined in ways not specifically recited in the claims and/or disclosed in the specification. Although each dependent claim listed below may directly depend on only one other claim, the disclosure of the possible implementations includes each dependent claim in combination with every other claim in the claim set.



[0022] In some implementations, FWT 240 may include a communications interface to communicate with network 270 in order to process an alarm signal. For example, FWT 240 may include a wired/wireless network interface component, a cellular antenna, and/or some other component to provide the alarm signal to monitoring server 250 and/or to facilitate communications associated with a VoIP session.




As can be seen from the highlighted portion of Bates seen above, Bates, [0013] discloses that the FWT may relay the alarm signal to an alarm monitoring facility by placing a telephone call to the alarm monitoring facility and providing the alarm signal as a DTMF signal and additionally, or alternatively, the FWT may translate the alarm signal (i.e. indicates obviousness of the presence of a translation or conversion component that intercepts the alarm signal to perform the translation) from a DTMF signal (i.e. indicates obviousness of a first transmission service using a DTMF network) to a packet-based message (i.e. indicates obviousness of a second transmission service using a packet based network), and provide the alarm signal such as a packet-based message to the alarm monitoring facility via a packet-based network such as a cellular network (i.e. indicates obviousness of a cellular modem to use a cellular network) and Bates, [0046] discloses the FWT may translate the alarm signal the alarm signal from a DTMF signal to a packet based message and provide the packet based message to the monitoring server via another type of network such as a short message service SMS text (i.e. indicates obviousness of a cellular SMS modem and network for transmitting the SMS text) and Bates, [0027] discloses the FWT includes one or more devices and/or one or more components (i.e. indicates obviousness that the FWT has multiple component performing different functionalities within including a conversion unit and a transmission service unit) and Bates, [0033]-[0034] discloses the device may include additional components, fewer components, different components or differently arranged components and discloses the process may be performed by one or more components of the FWT and (i.e. indicates obviousness that a conversion component may be implemented to include a modem component) and Bates, [0075] discloses even though particular combinations of features are recited in the claims and/or disclosed in the specification, these combinations are not intended to limit the disclosure of possible implementations and many of these features may be combined (i.e. indicates obviousness that a conversion component may be implemented to include a modem component) in ways not specifically recited in the claims and/or disclosed in the specification and Bates, [0022] discloses the FWT 240 may include a wired/wireless network interface component (i.e. reads on transmission service unit), a cellular antenna, and/or some other component (i.e. indicates obviousness of a modem) to provide the alarm signal to monitoring server 250 which clearly indicates to one of ordinary skill in the art to recognize and find obvious that various components are being utilized in order to perform the conversion from a DTMF signal to a packet based SMS text message and components for the transmission of the SMS text message and that the DTMF signal transmission service and corresponding component to transmit the DTMF signal is replaced with the component to transmit the packet based SMS text message via a SMS signal transmission service and furthermore, one of ordinary skill in the art would clearly recognize and find obvious that the different component could be implemented within a single device to perform multiple functionalities such as the conversion component including the SMS modem networking interface and as such reads on the applicant’s argued limitations. 
 

In addition, the examiner would like to direct the applicant to MPEP 2144.04, Section V Subsection B & Section Vl Subsection C seen below:

    PNG
    media_image1.png
    154
    1817
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    333
    1822
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    392
    1798
    media_image3.png
    Greyscale



As can be seen from the highlighted portions of the MPEP seen above, it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art and is an obvious matter of design choice.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893) and similarly, it has been held that rearranging parts of an invention involved only routine skill in the art and is an obvious matter of design choice.  In re Japikse, 86 USPQ 70 (CCPA 1950) which further supports the examiner’s obviousness conclusion with regards to the disclosure of Bates.  


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references as follows:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BATES et al. (US Patent Publication 2015/0049865 herein after referenced as Bates).

Regarding claim 1, Bates discloses:
A system 
(Bates, Fig. 2 & [0015] discloses an environment that includes user devices (i.e. reads on receiving station), sensor devices (i.e. reads on at least one sensor), alarm panel (i.e. reads on at least one computing device), FWT, monitoring server (i.e. reads on receiving station), facility network 260 (i.e. reads on at least one communication network) and/or network 270).
Bates discloses one embodiment of a system that includes various devices and networks but fails to explicitly disclose in the same embodiment, the location and functionalities and interaction between the devices and the networks and therefore fails to disclose in the same embodiment the limitations of “A system for Dual Tone Multi-Frequency (DTMF) signal transformation at a sending location comprising: at least one sensor at the sending location capable of producing at least one trigger signal; at least one communication network capable of transmitting the at least one trigger signal from the at least one sensor; at least one computing device coupled to the at least one communication network at the sending location and the at least one computing device capable of receiving the at least one trigger signal from the at least one sensor over the at least one communication network; wherein the at least one computing device is configured to create a DTMF notice signal for transmission over a first transmission service and a conversion unit coupled between the at least one computing device and the at least one transmission service unit, the conversion unit configured to intercept the DTMF notice signal, and convert it into a notice signal which is a text version of the DTMF notice signal, and transmit it via a second transmission service unit that replaces the first transmission service and the at least one transmission service unit; wherein the conversion unit further comprises a cellular SMS modem for transmitting the text version of the DTMF notice signal.”
In a different embodiment, Bates discloses:
A system for Dual Tone Multi-Frequency (DTMF) signal transformation at a sending location comprising: (Bates, [0046] discloses the alarm signal processing instruction may direct FWT 240 (i.e. reads on at least one transmission service unit) to translate the alarm signal from a DTMF signal to a packet based message (i.e. reads on DTMF signal transformation) and provide the packet based message (i.e. reads on sending) to monitoring server and/or user device via an IP based network via another type of network such as a short message service SMS text, an email message or the like and the FWT may identify a series of digits from the DTMF signal and may generate a packet based message; Bates, Fig. 6A & [0020] discloses FWT 240 may include an RJ-31 interface to receive an alarm signal from alarm panel 230 and FWT 240 may be implemented in a facility (i.e. reads on sending location) having an associated alarm system or in some other location and Fig. 6A shows that the FWT and alarm panel and user devices are within the same box of a facility network (i.e. indicates obviousness that the various devices and facility network are collocated within the same location or facility); Bates, [0010] discloses the alarm panel may provide the alarm signal as a dual-tone multi-frequency DTMF signal or some other type of signal.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the FWT and the alarm system comprising the alarm panel are located within the same location facility wherein the FWT receives an alarm signal that may be a DTMF signal from the alarm panel and performs DTMF signal transformation to translate the DTMF signal to a SMS text version packet based message and transmit the SMS text version packet based message to recipient devices such as the user devices in the same facility location utilizing the facility network and/or the monitoring server utilizing other networks).
at least one sensor at the sending location capable of producing at least one trigger signal; at least one communication network capable of transmitting the at least one trigger signal from the at least one sensor; at least one computing device coupled to the at least one communication network at the sending location and the at least one computing device capable of receiving the at least one trigger signal from the at least one sensor over the at least one communication network; (Bates, Fig. 6A & [0017]-[0019] discloses sensor device includes a device that detects an event that causes the sensor device (i.e. reads on at least one sensor) to send an electrical signal (i.e. reads on at least one trigger signal) to a particular terminal of alarm panel 230 (i.e. reads on at least one computing device) connected to sensor device 220 and a facility (i.e. reads on sending location) may include one or more sensor devices as part of a facility alarm and/or monitoring system and discloses the alarm panel may provide an alarm signal based on receiving the electrical signal (i.e. indicates obviousness that the electrical signal triggers creation of the alarm signal) via a particular terminal of alarm panel and the alarm panel may be located in the particular facility (i.e. reads on sending location) and may receive electrical signals from multiple sensor devices located in or around the particular facility and the alarm panel may include multiple terminals with each terminal connected to a particular sensor device and each terminal may include a particular ID and associated with a particular sensor device, a particular alarm type, a particular location / zone, etc. and discloses the alarm signal may be in the form of a DTMF signal and/or some other type of signal and may identify a particular facility, a type of the alarm signal, a location or zone of the alarm signal, and/or some other information relating to the alarm signal based on a particular terminal via which the electrical signal is received (i.e. indicates obviousness that the alarm signal is created by the alarm panel as it includes additional information) and Fig. 6A shows that the FWT and alarm panel and user devices are within the same box of a facility network (i.e. indicates obviousness that the various devices and facility network are collocated within the same location or facility); Bates, Fig. 6A & [0024] discloses facility network may include one or more wired and/or wireless network (i.e. reads on at least one communication network) wherein facility network includes a sensor network connecting sensor devices to alarm panel and includes telecommunications equipment to connect user devices, alarm panel and/or FWT to network 27 via a landline connection and facility network may include a local area network LAN, wide area network WAN, etc. and/or a combination of these or other types of networks (i.e. indicates obviousness that the facility network includes various types of networks coupled to the various devices in order to perform communication between the devices).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the sensor device is collocated with the alarm panel in an alarm system and the facility network within the same facility location wherein the sensor device produces an electrical signal that is sent to the alarm panel via the facility network and the electrical signal triggers the alarm panel to create an alarm signal).
wherein the at least one computing device is configured to create a DTMF notice signal for transmission over a first transmission service (Bates, [0068] discloses the alarm panel (i.e. reads on at least one computing device) may provide (i.e. indicates obviousness of a transmission over a first transmission service) the alarm message as a DTMF signal (i.e. reads on DTMF notice signal) to FWT; Bates, Fig. 2 & [0026] discloses that one or more devices of environment 200 may perform one or more functions described as being performed by another one or more of the devices of the environment and that the devices of the environment may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections (i.e. indicates obviousness that the alarm panel, FWT and monitoring server devices communicate via a transmission service of wired and wireless connections).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the alarm panel transmits the DTMF alarm message to the FWT utilizing a first transmission service).
and a conversion unit coupled between the at least one computing device and the at least one transmission service unit, the conversion unit configured to intercept the  (Bates, Fig. 7A & [0013] discloses that the FWT may relay the alarm signal to an alarm monitoring facility by placing a telephone call to the alarm monitoring facility and providing the alarm signal as a DTMF signal and additionally, or alternatively, the FWT may translate the alarm signal (i.e. indicates obviousness of the presence of a translation or conversion component that intercepts the alarm signal to perform the translation) from a DTMF signal (i.e. indicates obviousness of a first transmission service using a DTMF network) to a packet-based message (i.e. indicates obviousness of a second transmission service using a packet based network), and provide the alarm signal such as a packet-based message to the alarm monitoring facility via a packet-based network such as a cellular network (i.e. indicates obviousness of a cellular modem to use a cellular network); Bates, [0046] discloses the FWT may translate the alarm signal the alarm signal from a DTMF signal to a packet based message and provide the packet based message to the monitoring server via another type of network such as a short message service SMS text (i.e. indicates obviousness of a cellular SMS modem and network for transmitting the SMS text); Bates, [0027] discloses the FWT includes one or more devices and/or one or more components (i.e. indicates obviousness that the FWT has multiple component performing different functionalities within including a conversion unit and a transmission service unit); Bates, [0033]-[0034] discloses the device may include additional components, fewer components, different components or differently arranged components and discloses the process may be performed by one or more components of the FWT and some or all of blocks of process may be performed by one or more components of another device (i.e. indicates obviousness that a conversion component may be implemented to include a modem component); Bates, [0075] discloses even though particular combinations of features are recited in the claims and/or disclosed in the specification, these combinations are not intended to limit the disclosure of possible implementations and many of these features may be combined (i.e. indicates obviousness that a conversion component may be implemented to include a modem component) in ways not specifically recited in the claims and/or disclosed in the specification; Bates, [0022] discloses the FWT 240 may include a wired/wireless network interface component (i.e. reads on transmission service unit), a cellular antenna, and/or some other component (i.e. indicates obviousness of a modem) to provide the alarm signal to monitoring server 250; Bates, Fig. 2 & [0026] discloses that one or more devices of environment 200 may perform one or more functions described as being performed by another one or more of the devices of the environment and that the devices of the environment may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections (i.e. indicates obviousness that the alarm panel, FWT and monitoring server devices communicate via a transmission service of wired and wireless connections).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the device FWT has both a translation or conversion component to translate the alarm signal into a packet based SMS text message as well as a communications interface component or transmission service unit to facilitate communication and transmission of the message to the monitoring server receiving device and one of ordinary skill in the art would recognize and find obvious that said translation conversion component is between the alarm signal computing device and the communications interface component transmission service unit as the translation conversion component first receives the alarm signal to perform the translation before the packet message is sent to the monitoring server receiving device which would indicate that the communications interface component transmission service unit would receive the message from the translation conversion component in order to be able to send it to the monitoring server and furthermore, one of ordinary skill in the art would recognize and find obvious that various components could be implemented within a single device to perform multiple functionalities such as the conversion component including the SMS modem networking interface).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Sennett to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Bates. [0026] & [0075]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the 
Regarding claim 2, Bates discloses:
The system of claim 1, wherein the at least one transmission service is chosen from: a cellular voice or data transmission service, an internet protocol transmission service or a landline transmission service (Bates, [0013] discloses the FWT may receive the alarm signal from the alarm panel and process the alarm signal for example based on information included in the alarm signal, the FWT may relay the alarm signal to an alarm monitoring facility providing the alarm signal as a DTMF signal and additionally or alternatively, the FWT may translate the alarm signal from a DTMF signal to a packet based message and provide the alarm signal to the alarm monitoring facility via a packet based network such as an IP network, such as a cellular network, such as a fiber optic network or the like; Bates, [0024]-[0025] discloses facility network includes one or more wired and/or wireless networks and may include telecommunications equipment to connect user devices, alarm panel and/or FWT to network 270 via a landline connection and may include a LAN, WAN, IP network, fiber optic-based network and/or a combination of these or other types of network and discloses network 270 may include one or more wired and/or wireless networks including LTE, GSM, EVDO, PSTN, the internet, fiber-optic based network, and/or a combination of these or other types of networks).   
Regarding claim 3, Bates discloses:
The system of claim 1, wherein the at least one communication network includes a wireless network (Bates, [0024]-[0025] discloses facility network includes one or more wired and/or wireless networks and may include telecommunications equipment to connect user devices, alarm panel and/or FWT to network 270 via a landline connection and may include a LAN, WAN, IP network, fiber optic-based network and/or a combination of these or other types of network and discloses network 270 may include one or more wired and/or wireless networks including LTE, GSM, EVDO, PSTN, the internet, fiber-optic based network, and/or a combination of these or other types of networks).   
Regarding claim 4, Bates discloses:
The system of claim 1, wherein the at least one communication network includes a wired network (Bates, [0024]-[0025] discloses facility network includes one or more wired and/or wireless networks and may include telecommunications equipment to connect user devices, alarm panel and/or FWT to network 270 via a landline connection and may include a LAN, WAN, IP network, fiber optic-based network and/or a combination of these or other types of network and discloses network 270 may include one or more wired and/or wireless networks including LTE, GSM, EVDO, PSTN, the internet, fiber-optic based network, and/or a combination of these or other types of networks).   
Regarding claim 5, Bates discloses:
The system of claim 1, wherein the at least one computing device analyzes the at least one trigger signal before creating the notice signal (Bates, Fig. 6A & [0018]-[0019] discloses the alarm panel may provide an alarm signal based on receiving the electrical signal (i.e. indicates obviousness that the electrical signal is analyzed and triggers creation of the alarm signal) via a particular terminal of alarm panel and the alarm panel may be located in the particular facility and may receive electrical signals from multiple sensor devices located in or around the particular facility and the alarm panel may include multiple terminals with each terminal connected to a particular sensor device and each terminal may include a particular ID and associated with a particular sensor device, a particular alarm type, a particular location / zone, etc. and discloses the alarm signal may be in the form of a DTMF signal and/or some other type of signal and may identify a particular facility, a type of the alarm signal, a location or zone of the alarm signal, and/or some other information relating to the alarm signal based on a particular terminal via which the electrical signal is received (i.e. indicates obviousness that the alarm signal is created by the alarm panel as it includes additional information).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the alarm panel would need to analyze the electrical signal in order to determine the information included in the alarm signal).
Regarding claim 8, Bates discloses:
The system of claim 1, wherein a Short Messaging System (SMS) message is created by the conversion unit from the DTMF signal, and the SMS message becomes the notice signal transmitted to the receiving station (Bates, [0013] discloses the FWT may receive the alarm signal from the alarm panel and process the alarm signal for example based on information included in the alarm signal, the FWT may relay the alarm signal to an alarm monitoring facility providing the alarm signal as a DTMF signal and additionally or alternatively, the FWT may translate the alarm signal from a DTMF signal to a packet based message (i.e. indicates obviousness of a conversion unit to perform translation) and provide the alarm signal to the alarm monitoring facility via a packet based network such as an IP network, such as a cellular network, such as a fiber optic network or the like; Bates, [0046] discloses the alarm signal processing instruction may direct FWT 240 to translate the alarm signal from a DTMF signal to a packet based message and provide the packet based message to monitoring server and/or user device via an IP based network via another type of network such as a short message service SMS text, an email message or the like and the FWT may identify a series of digits from the DTMF signal and may generate a packet based message).


Claim 9-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BATES et al. (US Patent Publication 2015/0049865 herein after referenced as Bates) in view of Lamb (US Patent Publication 2016/0343239 herein after referenced as Lamb).

Regarding claim 9, Bates discloses:
A method for Dual Tone Multi-Frequency (DTMF) signal transformation comprising: (Bates, [0046] discloses the alarm signal processing instruction may direct FWT 240 (i.e. reads on at least one transmission service unit) to translate the alarm signal from a DTMF signal to a packet based message (i.e. reads on DTMF signal transformation) and provide the packet based message (i.e. reads on sending) to monitoring server and/or user device via an IP based network via another type of network such as a short message service SMS text, an email message or the like and the FWT may identify a series of digits from the DTMF signal and may generate a packet based message; Bates, Fig. 6A & [0020] discloses FWT 240 may include an RJ-31 interface to receive an alarm signal from alarm panel 230 and FWT 240 may be implemented in a facility (i.e. reads on sending location) having an associated alarm system or in some other location and Fig. 6A shows that the FWT and alarm panel and user devices are within the same box of a facility network (i.e. indicates obviousness that the various devices and facility network are collocated within the same location or facility); Bates, [0010] discloses the alarm panel may provide the alarm signal as a dual-tone multi-frequency DTMF signal or some other type of signal.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the FWT and the alarm system comprising the alarm panel are located within the same location facility wherein the FWT receives an alarm signal that may be a DTMF signal from the alarm panel and performs DTMF signal transformation to translate the DTMF signal to a SMS text version packet based message and transmit the SMS text version packet based message to recipient devices such as the user devices in the same facility location utilizing the facility network and/or the monitoring server utilizing other networks).
(Bates, Fig. 6A & [0017]-[0019] discloses sensor device includes a device that detects an event that causes the sensor device (i.e. reads on at least one sensor) to send an electrical signal (i.e. reads on at least one trigger signal) to a particular terminal of alarm panel 230 (i.e. reads on at least one computing device) connected to sensor device 220 and a facility (i.e. reads on sending location) may include one or more sensor devices as part of a facility alarm and/or monitoring system and discloses the alarm panel may provide an alarm signal based on receiving the electrical signal (i.e. indicates obviousness that the electrical signal is detected that triggers creation of the alarm signal) via a particular terminal of alarm panel and the alarm panel may be located in the particular facility (i.e. reads on sending location) and may receive electrical signals from multiple sensor devices located in or around the particular facility and the alarm panel may include multiple terminals with each terminal connected to a particular sensor device and each terminal may include a particular ID and associated with a particular sensor device, a particular alarm type, a particular location / zone, etc. and discloses the alarm signal may be in the form of a DTMF signal and/or some other type of signal and may identify a particular facility, a type of the alarm signal, a location or zone of the alarm signal, and/or some other information relating to the alarm signal based on a particular terminal via which the electrical signal is received (i.e. indicates obviousness that the alarm signal is created by the alarm panel as it includes additional information) and Fig. 6A shows that the FWT and alarm panel and user devices are within the same box of a facility network (i.e. indicates obviousness that the various devices and facility network are collocated within the same location or facility); Bates, Fig. 6A & [0024] discloses facility network may include one or more wired and/or wireless network (i.e. reads on at least one communication network) wherein facility network includes a sensor network connecting sensor devices to alarm panel and includes telecommunications equipment to connect user devices, alarm panel and/or FWT to network 27 via a landline connection and facility network may include a local area network LAN, wide area network WAN, etc. and/or a combination of these or other types of networks (i.e. indicates obviousness that the facility network includes various types of networks coupled to the various devices in order to perform communication between the devices).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the sensor device is collocated with the alarm panel in an alarm system and the facility network within the same facility location wherein the sensor device produces an electrical signal that is sent to the alarm panel via the facility network and the electrical signal triggers the alarm panel to create an alarm signal).
creating a DTMF notice signal configured for transmission via a first transmission service with the computing device at the sending location; (Bates, [0068] discloses the alarm panel (i.e. reads on at least one computing device) may provide (i.e. indicates obviousness of a transmission over a first transmission service) the alarm message as a DTMF signal (i.e. reads on DTMF notice signal) to FWT; Bates, Fig. 2 & [0026] discloses that one or more devices of environment 200 may perform one or more functions described as being performed by another one or more of the devices of the environment and that the devices of the environment may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections (i.e. indicates obviousness that the alarm panel, FWT and monitoring server devices communicate via a transmission service of wired and wireless connections).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the alarm panel transmits the DTMF alarm message to the FWT utilizing a first transmission service).
intercepting the DTMF notice signal with a conversion unit coupled between the computing device and a transmission service unit, wherein the conversion unit converts the DTMF notice signal into a notice signal; (Bates, [0027] discloses the FWT includes one or more devices and/or one or more components (i.e. indicates obviousness that the FWT has multiple component performing different functionalities within including a conversion unit and a transmission service unit); Bates, Fig. 7A & [0013] discloses that the FWT may relay the alarm signal to an alarm monitoring facility by placing a telephone call to the alarm monitoring facility and providing the alarm signal as a DTMF signal and additionally, or alternatively, the FWT may translate the alarm signal (i.e. indicates obviousness of the presence of a translation or conversion component that intercepts the alarm signal to perform the translation) from a DTMF signal to a packet-based message, and provide the alarm signal such as a packet-based message to the alarm monitoring facility via a packet-based network; Bates, [0046] discloses the FWT may translate the alarm signal the alarm signal from a DTMF signal to a packet based message and provide the packet based message to the monitoring server via another type of network such as a short message service SMS text; Bates, [0022] discloses the FWT 240 may include a wired/wireless network interface component (i.e. reads on transmission service unit), a cellular antenna, and/or some other component to provide the alarm signal to monitoring server 250; Bates, Fig. 2 & [0026] discloses that one or more devices of environment 200 may perform one or more functions described as being performed by another one or more of the devices of the environment and that the devices of the environment may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections (i.e. indicates obviousness that the alarm panel, FWT and monitoring server devices communicate via a transmission service of wired and wireless connections).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the device FWT has both a translation or conversion component to translate the alarm signal into a packet based SMS text message as well as a communications interface component or transmission service unit to facilitate communication and transmission of the message to the monitoring server receiving device and one of ordinary skill in the art would recognize and find obvious that said translation conversion component is between the alarm signal computing device and the communications interface component transmission service unit as the translation conversion component first receives the alarm signal to perform the translation before the packet message is sent to the monitoring server receiving device which would indicate that the communications interface component transmission service unit would receive the message from the translation conversion component in order to be able to send it to the monitoring server).
transmitting the notice signal to a receiving station at a distal location using at least one transmission service via a cellular SMS modem housed within the conversion unit that replaces the first transmission service and the transmission service unit;  (Bates, Fig. 6A & Fig. 7A & [0013] discloses the FWT may receive the alarm signal from the alarm panel and process the alarm signal for example based on information included in the alarm signal, the FWT may relay the alarm signal (i.e. reads on notice signal) to an alarm monitoring facility (i.e. reads on receiving station) providing the alarm signal as a DTMF signal and additionally or alternatively, the FWT may translate the alarm signal from a DTMF signal (i.e. indicates obviousness of a first transmission service using a DTMF network) to a packet based message (i.e. reads on the notice signal is transmitted as text) and provide the alarm signal to the alarm monitoring facility via a packet based network such as an IP network, such as a cellular network (i.e. indicates obviousness of a second transmission service using a packet based cellular modem and network), such as a fiber optic network or the like and Fig. 6A shows that the FWT and alarm panel and user devices are within the same box of a facility network (i.e. indicates obviousness that the various devices and facility network are collocated within the same location or facility) and Fig. 7A shows that the monitoring server is at a distal location from the location of the sensor device, the alarm panel and FTW within the facility as it is at a location that is separated by network 270; Bates, [0046] discloses the alarm signal processing instruction may direct FWT 240 to translate the alarm signal from a DTMF signal to a packet based message and provide the packet based message to monitoring server (i.e. reads on receiving station) and/or user device via an IP based network (i.e. reads on at least one transmission service) via another type of network such as a short message service SMS text (i.e. indicates obviousness of a cellular SMS modem and network for transmitting the SMS text), an email message (i.e. reads on the notice signal is transmitted as text) or the like and the FWT may identify a series of digits from the DTMF signal and may generate a packet based message; Bates, [0027] discloses the FWT includes one or more devices and/or one or more components (i.e. indicates obviousness that the FWT has multiple component performing different functionalities within including a conversion unit and a transmission service unit); Bates, [0033]-[0034] discloses the device may include additional components, fewer components, different components or differently arranged components and discloses the process may be performed by one or more components of the FWT and some or all of blocks of process may be performed by one or more components of another device (i.e. indicates obviousness that a conversion component may be implemented to include a modem component); Bates, [0075] discloses even though particular combinations of features are recited in the claims and/or disclosed in the specification, these combinations are not intended to limit the disclosure of possible implementations and many of these features may be combined (i.e. indicates obviousness that a conversion component may be implemented to include a modem component) in ways not specifically recited in the claims and/or disclosed in the specification; Bates, [0022]-[0023] discloses the FWT 240 may include a wired/wireless network interface component (i.e. reads on transmission service unit), a cellular antenna, and/or some other component (i.e. indicates obviousness of a modem) to provide the alarm signal to monitoring server 250 and discloses the monitoring server may include a server device or a collection of server device and the monitoring server may be located in an alarm monitoring station and may alert an operator that an alarm signal has been received to allow the operator to respond to the alarm signal.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the alarm signal created by the alarm panel is transmitted to the monitoring server that is located at a distal location from the facility where the sensors, alarm panel and the FTW are located and furthermore, one of ordinary skill in the art would recognize and find obvious that various components could be implemented within a single device to perform multiple functionalities such as the conversion component including the SMS modem networking interface).
	Bates discloses a system wherein a monitoring server includes a collection of server devices that allows the monitoring server to alert an operator that an SMS text of the alarm signal has been received but fails to disclose that one of the server devices converts the SMS text message back to a DTMF signal as well as failing to disclose that the alarm signal includes information about the sensor that is being monitored and therefore fails to disclose “monitoring at least one sensor at a sending location via a communication network; and wherein when the notice signal is received at the receiving station it is converted back into the DTMF notice signal for use by the receiving station;”.
	In a related field of endeavor, Lamb discloses:
monitoring at least one sensor at a sending location via a communication network; (Lamb, [0045] discloses the message is received by a remote monitoring facility and is routed to an employee for analysis wherein information of the event is displayed on the digital display monitor showing information such as identification of the sensor that detected the event, etc.; Lamb, Fig. 1 & [0016] discloses sensors 104, personal communication device 106, a remote monitoring facility 108, wide-area network 110, wireless network 112, etc. and Fig. 1 shows the remote monitoring facility is connected to wide-area network 110 that is connected to the router modem that is connected to the sensors 104 and remote monitoring facility is connected to wireless network 112 that is connected to personal communication device 106.   Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the sensor is monitored by the employee performing the analysis at a remote monitoring facility through the message received via a communication network).
and wherein when the notice signal is received at the receiving station it is converted back into the DTMF notice signal for use by the receiving station; (Lamb, [0043] discloses the message is formatted into a certain type of message such as a text message and the message is transmitted to the remote monitoring facility via one or more networks using techniques well known in the art and the message is transmitted to an intermediary entity (i.e. reads on receiving station) capable of receiving cellular based data communications and converting the cellular based message into a format that is acceptable to remote monitoring facility for example DTMF tones.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the text message that is transmitted to the remote monitoring facility is first transmitted to the intermediary entity server in order to be converted into a DTMF signal format that is acceptable to remote monitoring facility).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Bates to incorporate the teachings of Lamb for the purpose of providing the system with a means to allow the operator to monitor the status of the sensor (Lamb, [0045]) as well as 

The method of claim 9, wherein the communication network is a wireless network (Bates, [0024]-[0025] discloses facility network includes one or more wired and/or wireless networks and may include telecommunications equipment to connect user devices, alarm panel and/or FWT to network 270 via a landline connection and may include a LAN, WAN, IP network, fiber optic-based network and/or a combination of these or other types of network and discloses network 270 may include one or more wired and/or wireless networks including LTE, GSM, EVDO, PSTN, the internet, fiber-optic based network, and/or a combination of these or other types of networks).   
Regarding claim 11, Bates in view of Lamb discloses:
The method of claim 9, wherein the communication network is a wired network (Bates, [0024]-[0025] discloses facility network includes one or more wired and/or wireless networks and may include telecommunications equipment to connect user devices, alarm panel and/or FWT to network 270 via a landline connection and may include a LAN, WAN, IP network, fiber optic-based network and/or a combination of these or other types of network and discloses network 270 may include one or more wired and/or wireless networks including LTE, GSM, EVDO, PSTN, the internet, fiber-optic based network, and/or a combination of these or other types of networks).   
Regarding claim 12, Bates in view of Lamb discloses:
The method of claim 9, wherein the at least one transmission service is chosen from: a cellular voice or data transmission service, an internet protocol transmission  or a landline transmission service (Bates, [0013] discloses the FWT may receive the alarm signal from the alarm panel and process the alarm signal for example based on information included in the alarm signal, the FWT may relay the alarm signal to an alarm monitoring facility providing the alarm signal as a DTMF signal and additionally or alternatively, the FWT may translate the alarm signal from a DTMF signal to a packet based message and provide the alarm signal to the alarm monitoring facility via a packet based network such as an IP network, such as a cellular network, such as a fiber optic network or the like; Bates, [0024]-[0025] discloses facility network includes one or more wired and/or wireless networks and may include telecommunications equipment to connect user devices, alarm panel and/or FWT to network 270 via a landline connection and may include a LAN, WAN, IP network, fiber optic-based network and/or a combination of these or other types of network and discloses network 270 may include one or more wired and/or wireless networks including LTE, GSM, EVDO, PSTN, the internet, fiber-optic based network, and/or a combination of these or other types of networks).   
Regarding claim 17, Bates in view of Lamb discloses:
The method of claim 9, further comprises forwarding the converted notice signal to a monitoring station (Lamb, [0043] discloses the message is formatted into a certain type of message such as a text message and the message is transmitted to an intermediary entity capable of receiving cellular based data communications and converting the cellular based message into a format that is acceptable to remote monitoring facility (i.e. reads on monitoring station) for example DTMF tones (i.e. indicates obviousness that the message is converted into DTMF tones and forwarded to the remote monitoring facility from the intermediary entity capable); Bates, [0023] discloses the monitoring server may include a server device or a collection of server device and the monitoring server may be located in an alarm monitoring station and may alert an operator that an alarm signal has been received to allow the operator to respond to the alarm signal.).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BATES et al. (US Patent Publication 2015/0049865 herein after referenced as Bates) in view of Lamb (US Patent Publication 2016/0343239 herein after referenced as Lamb) and further in view of Hutz et al. (US Patent 10,122,600 herein after referenced as Hutz).     

Regarding claim 13, Bates in view of Lamb discloses:
The method of claim 9 (see claim 9).  Bates in view of Lamb discloses an alarm panel receiving an electrical signal from multiple sensors within the facility and sending an alarm signal but fails to disclose as to whether the electrical signal includes its own priority and therefore fails to disclose “wherein the detecting step further comprises analyzing the trigger signal to determine a priority level.”  
In a related field of endeavor, Hutz discloses:
wherein the detecting step further comprises analyzing the trigger signal to determine a priority level (Hutz, Column 3, Lines 15-25 discloses the control panel may include sensor data from queued reports in messages that have high priority for example door opening events may have high priority so any time the control panel receives a report (i.e. reads on trigger signal) from a sensor that indicates a door is opened, the control panel may transmit a message indicating that door is opened and the control panel may queue reports based on analyzing reports and not queueing data form reports that is not necessary).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Bates in view of Lamb to incorporate the teachings of Hutz for the purpose of providing the system with a means to indicate importance of signals from the sensors so that reports with high priority are not queued (Hutz, Column 3, Lines 15-25) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of detecting an alarm event from the signals of the sensors by an alarm system and communicating an alarm event data to a central alarm monitoring station as taught by Bates) with another known element and comparable device utilizing a known technique (i.e. performing a process of detecting an alarm event from the signals of the sensors by an alarm system and communicating an alarm event data to a central alarm monitoring station, wherein the signals from the sensors includes a priority of transmission that is analyzed by the alarm .


Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BATES et al. (US Patent Publication 2015/0049865 herein after referenced as Bates) in view of Lamb (US Patent Publication 2016/0343239 herein after referenced as Lamb) and further in view of Addy (US Patent Publication 2009/0274104 herein after referenced as Addy).  

Regarding claim 14, Bates in view of Lamb discloses:
The method of claim 9 (see claim 9).  Bates in view of Lamb discloses an alarm panel receiving an electrical signal from multiple sensors within the facility and sending an alarm signal but fails to disclose as to whether the electrical signal includes update information and therefore fails to disclose “further comprising providing at least one status update from the at least one sensor.”  
In a related field of endeavor, Addy discloses:
(Addy, [0012] discloses a sensor transmits an alarm signal to an alarm reporting module; Addy, [0043] discloses the alarm signal may be triggered by an event such as a change in the environment around the sensor or it may be a regular status update, low battery indicator, movement detected by the camera, etc.).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Bates in view of Lamb to incorporate the teachings of Addy for the purpose of providing the system with a means to inform the alarm system of the event that triggered the signal to be sent from the sensor (Addy, [0012] & [0043]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of receiving a signal from the sensor and transmitting an alarm message to a receiving device as taught by Bates) with another known element and comparable device utilizing a known technique (i.e. performing a process of receiving a signal from the sensor and transmitting an alarm message to a receiving device, wherein the signal is a status update of the changes in the sensor, battery level, etc. as taught by Addy) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of 
Regarding claim 15, Bates in view of Lamb and further in view of Addy discloses:
The method of claim 14, wherein the at least one status update includes a battery level (Addy, [0012] discloses a sensor transmits an alarm signal to an alarm reporting module; Addy, [0043] discloses the alarm signal may be triggered by an event such as a change in the environment around the sensor or it may be a regular status update, low battery indicator, movement detected by the camera, etc.). 
Regarding claim 16, Bates in view of Lamb and further in view of Addy discloses:
The method of claim 14, wherein the at least one status update includes alarm status signal (Addy, [0012] discloses a sensor transmits an alarm signal to an alarm reporting module; Addy, [0043] discloses the alarm signal may be triggered by an event such as a change in the environment around the sensor or it may be a regular status update, low battery indicator, movement detected by the camera, etc.).


Claim 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over RUY et al. (US Patent Publication 2017/0099391 herein after referenced as Ruy) in .

Regarding claim 18, Ruy discloses:
A system for Dual Tone Multi-Frequency (DTMF) signal transformation comprising: at least one receiving unit  (Ruy, [0042] discloses the telephone of the present invention is connected to the sensor and generates a message corresponding to environment information by receiving the environment information from the sensor and the telephone converts the generated message into a Dual Tone Multiple Frequency DTMF signal (i.e. reads on DTMF signal transformation) and transmits it to the switchboard; Ruy, Fig. 2 & [0050] discloses the sensor interface unit (i.e. reads on at least one receiving unit at a receiving location) is connected to the sensor and collects sensing signals from the sensor; Ruy, Fig. 2 & [0049] discloses the telephone of the present invention includes a sensor interface unit (i.e. reads on at least one receiving unit), a transmission unit and a power distribution unit.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the sensor interface unit of the telephone is a receiving unit at a receiving location within the telephone since it receives the signals sent by the sensor).
at least one receiving computing device coupled to the at least one receiving unit at the receiving location; (Ruy, Fig. 2 & [0059] discloses the DTMF signal generation unit (i.e. reads on at least one receiving computing device) generates a telephone signal and the electrically converted DTMF signal (i.e. indicates obviousness that the DTMF signal generation unit receives the DTMF signal);  Ruy, [0061] discloses the DTMF signal generation unit may further perform a process of encrypting the DTMF signal so that only the corresponding switchboard can interpret the signal; Ruy, Fig. 2 & [0049] discloses the telephone of the present invention includes a sensor interface unit (i.e. reads on at least one receiving unit), a transmission unit and a power distribution unit; Ruy, Fig. 2 & [0055] discloses the transmission unit may include a message generation unit, a message / DTMF conversion unit and a DTMF signal generation unit (i.e. reads on at least one receiving computing device).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the DTMF signal generation unit is a receiving computing device that receives a DTMF signal within the telephone).
at least one DTMF conversion unit coupled to at least one sending computing device at a sending location, the at least one DTMF conversion unit configured for intercepting a DTMF notice signal transmitted from the at least one sending computing device at the sending location intended for a first transmission service e DTMF conversion unit; (Ruy, Fig. 3 & [0083] discloses the switchboard includes a telephone signal detection unit, a power supply unit, a DTMF reception unit (i.e. reads on at least one sending computing device), a DTMF/message conversion unit (i.e. reads on DTMF conversion unit), a PC interface unit and a control unit; Ruy, Fig. 3 & [0093] discloses if the DTMF signal received from the telephone is an encrypted signal, the DTMF reception unit (i.e. reads on at least one sending computing device) performs the process of interpreting the encrypted signal; Ruy, Fig. 3 & [0095]-[0096] discloses the DTMF / message conversion unit receives DTMF signals (i.e. reads on DTMF notice signal and indicates obviousness of a first DTMF transmission service) corresponding to the consonants and vowels from the telephone and converts each of the received signals into a consonant or a vowel corresponding thereto by analyzing the frequency of each of the received signals whereby a complete message is generated (i.e. reads on intercepting a DTMF notice signal transmitted from the at least one computing device at the sending location, and converting the DTMF notice signal into a notice signal that is a text version of the DTMF notice signal) and discloses the PC interface unit transmits the message (i.e. reads on notice signal and indicates obviousness of message transmission service) generated through the conversion by the DTMF/message conversion unit to the PC; Ruy, Fig. 1 & [0099] discloses the control unit controls the PC interface unit so that the PC interface unit transmits the converted message to the outside PC.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the DTMF/message conversion unit intercepts a DTMF signal sent by the DTMF reception unit sending computing device and which is converted into a second notice signal message that is transmitted to an outside PC at the sending location within the switchboard).
at least one text to DTMF conversion unit coupled to at least one receiving unit at the receiving location; wherein the at least one text to DTMF conversion unit is utilized (Ruy, Fig. 2 & [0049] discloses the telephone of the present invention includes a sensor interface unit (i.e. reads on at least one receiving unit), a transmission unit and a power distribution unit; Ruy, Fig. 2 & [0055] discloses the transmission unit may include a message generation unit, a message / DTMF conversion unit (i.e. reads on text to DTMF conversion unit) and a DTMF signal generation unit (i.e. reads on at least one receiving computing device); Ruy, Fig. 2 & [0056]-[0058] discloses a message generation unit that generates a message corresponding to the sensing signal and discloses the message / DTMF conversion unit (i.e. reads on text to DTMF conversion unit) converts the message (i.e. reads on first notice signal) generated by the message generation unit into a DTMF signal (i.e. reads on DTMF notice signal) which can be recognized by the switchboard and discloses the message/DTMF conversion unit matches the consonants and vowels of the message with DTMF signals and then converts the message into corresponding DTMF signals according to the content of the message.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the message / DTMF conversion unit receives a first notice signal message from the sensor interface receiving unit via the message generation unit and which is then converted from a text into a DTMF signal).
and the at least one receiving computing device evaluates the DTMF notice signal for the proper action based on (Ruy, Fig. 2 & [0059] discloses the DTMF signal generation unit (i.e. reads on at least one receiving computing device) generates a telephone signal and the electrically converted DTMF signal (i.e. indicates obviousness that the DTMF signal generation unit evaluates and utilizes a set of DTMF rules in order to send the DTMF signal with the telephone signal); Ruy, [0061] discloses the DTMF signal generation unit may further perform a process of encrypting the DTMF signal so that only the corresponding switchboard can interpret the signal (i.e. indicates obviousness that the DTMF signal generation unit evaluates and utilizes a set of DTMF notice signal rules in order to encrypt the DTMF signal).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the DTMF signal generation unit utilizes a set of DTMF rules in order to be able to perform the functionalities of generating a telephone signal and the electrically converted DTMF signal as well as encrypting the DTMF signal).
Ruy discloses a sensor sending sensing signals to the telephone device and also discloses converting a DTMF signal to text but fails to explicitly disclose utilizing a transmission service to receive the signals and that the converted text is transmitted as an SMS via a cellular network and therefore fails to disclose “at least one receiving unit coupled to at least one transmission service at a receiving location;” and “and converting the DTMF notice signal into a notice signal that is a text version of the DTMF notice signal transmitted with a second transmission service from a cellular SMS Modem housed within the at least one DTMF conversion unit;”.
In a related field of endeavor, Bates discloses:
(Bates, Fig. 7A & [0067] discloses the sensor device may provide an electrical signal to alarm panel; Bates, Fig. 3 & [0027]-[0028] discloses Fig. 3 illustrates components of a device that includes a sensor device, alarm panel, FWT and/or monitoring server and discloses the device includes a communication interface (i.e. reads on at least one receiving unit); Bates Fig.3 & [0030] discloses the communication interface enables the device to communicate with other devices or networks and includes a wireless interface, a wired interface or a combination of a wired or wireless interface; Bates, Fig. 2 & [0026] discloses that one or more devices of environment 200 may perform one or more functions described as being performed by another one or more of the devices of the environment and that the devices of the environment may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections (i.e. indicates obviousness that the alarm panel, FWT and monitoring server devices communicate via a transmission service of wired and wireless connections) and Fig. 2 shows the devices to include the sensor device, the alarm panel (i.e. reads on at least one receiving unit), the FWT and the monitoring server; Bates, Fig. 6A & [0024]-[0025] discloses facility network may include one or more wired and/or wireless network (i.e. reads on at least one transmission service) wherein facility network includes a sensor network connecting sensor devices to alarm panel and includes telecommunications equipment to connect user devices, alarm panel and/or FWT to network 27 via a landline connection and facility network may include a local area network LAN, wide area network WAN, etc. and/or a combination of these or other types of networks and discloses network 270 may include one or more wired and/or wireless networks including LTE, GSM, EVDO, PSTN, the internet, fiber-optic based network, and/or a combination of these or other types of networks.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the alarm panel includes a communication interface in a location within that utilizes a wired or wireless transmission service in order to receive the signal from the sensor device).
and converting the DTMF notice signal into a notice signal that is a text version of the DTMF notice signal transmitted with a second transmission service from a cellular SMS Modem housed within the at least one DTMF conversion unit; (Bates, Fig. 7A & [0013] discloses that the FWT may relay the alarm signal to an alarm monitoring facility by placing a telephone call to the alarm monitoring facility and providing the alarm signal as a DTMF signal and additionally, or alternatively, the FWT may translate the alarm signal (i.e. indicates obviousness of the presence of a translation or conversion component that intercepts the alarm signal to perform the translation) from a DTMF signal (i.e. indicates obviousness of a first transmission service using a DTMF network) to a packet-based message (i.e. indicates obviousness of a second transmission service using a packet based network), and provide the alarm signal such as a packet-based message to the alarm monitoring facility via a packet-based network such as a cellular network (i.e. indicates obviousness of a cellular modem to use a cellular network); Bates, [0046] discloses the FWT may translate the alarm signal the alarm signal from a DTMF signal to a packet based message and provide the packet based message to the monitoring server via another type of network such as a short message service SMS text (i.e. indicates obviousness of a cellular SMS modem and network for transmitting the SMS text); Bates, [0027] discloses the FWT includes one or more devices and/or one or more components (i.e. indicates obviousness that the FWT has multiple component performing different functionalities within including a conversion unit and a transmission service unit); Bates, [0033]-[0034] discloses the device may include additional components, fewer components, different components or differently arranged components and discloses the process may be performed by one or more components of the FWT and some or all of blocks of process may be performed by one or more components of another device (i.e. indicates obviousness that a conversion component may be implemented to include a modem component); Bates, [0075] discloses even though particular combinations of features are recited in the claims and/or disclosed in the specification, these combinations are not intended to limit the disclosure of possible implementations and many of these features may be combined (i.e. indicates obviousness that a conversion component may be implemented to include a modem component) in ways not specifically recited in the claims and/or disclosed in the specification; Bates, [0022] discloses the FWT 240 may include a wired/wireless network interface component (i.e. reads on transmission service unit), a cellular antenna, and/or some other component (i.e. indicates obviousness of a modem) to provide the alarm signal to monitoring server 250; Bates, Fig. 2 & [0026] discloses that one or more devices of environment 200 may perform one or more functions described as being performed by another one or more of the devices of the environment and that the devices of the environment may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections (i.e. indicates obviousness that the alarm panel, FWT and monitoring server devices communicate via a transmission service of wired and wireless connections).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the device FWT has both a translation or conversion component to translate the alarm signal into a packet based SMS text message as well as a communications interface component or transmission service unit to facilitate communication and transmission of the message to the monitoring server receiving device and one of ordinary skill in the art would recognize and find obvious that said translation conversion component is between the alarm signal computing device and the communications interface component transmission service unit as the translation conversion component first receives the alarm signal to perform the translation before the packet message is sent to the monitoring server receiving device which would indicate that the communications interface component transmission service unit would receive the message from the translation conversion component in order to be able to send it to the monitoring server and furthermore, one of ordinary skill in the art would recognize and find obvious that various components could be implemented within a single device to perform multiple functionalities such as the conversion component including the SMS modem networking interface).

Regarding claim 19, Ruy in view of Bates discloses;
at least one transmission service is chosen from: a cellular voice or data transmission service, an internet protocol transmission service or a landline transmission service (Bates, [0024]-[0025] discloses facility network includes one or more wired and/or wireless networks and may include telecommunications equipment to connect user devices, alarm panel and/or FWT to network 270 via a landline connection and may include a LAN, WAN, IP network, fiber optic-based network and/or a combination of these or other types of network and discloses network 270 may include one or more wired and/or wireless networks including LTE, GSM, EVDO, PSTN, the internet, fiber-optic based network, and/or a combination of these or other types of networks; Bates, [0013] discloses the FWT may receive the alarm signal from the alarm panel and process the alarm signal for example based on information included in the alarm signal, the FWT may relay the alarm signal to an alarm monitoring facility providing the alarm signal as a DTMF signal and additionally or alternatively, the FWT may translate the alarm signal from a DTMF signal to a packet based message and provide the alarm signal to the alarm monitoring facility via a packet based network such as an IP network, such as a cellular network, such as a fiber optic network or the like).   
Regarding claim 20, Ruy in view of Bates discloses;
The system of claim 18, wherein the at least one DTMF conversion unit is further coupled to the at least one transmission service (Ruy, Fig. 3 & [0083] discloses the switchboard includes a telephone signal detection unit, a power supply unit, a DTMF reception unit (i.e. reads on at least one sending computing device), a DTMF/message conversion unit (i.e. reads on DTMF conversion unit), a PC interface unit and a control unit; Ruy, Fig. 3 & [0093] discloses if the DTMF signal received from the telephone is an encrypted signal, the DTMF reception unit (i.e. reads on at least one sending computing device) performs the process of interpreting the encrypted signal; Ruy, Fig. 3 & [0095]-[0096] discloses the DTMF / message conversion unit receives DTMF signals (i.e. reads on DTMF notice signal) corresponding to the consonants and vowels from the telephone and converts each of the received signals into a consonant or a vowel corresponding thereto by analyzing the frequency of each of the received signals whereby a complete message is generated (i.e. reads on intercepting a DTMF notice signal transmitted from the at least one computing device at the sending location, and converting the DTMF notice signal into a second notice signal that is a text version of the DTMF notice signal) and discloses the PC interface unit transmits the message (i.e. reads on second notice signal) generated through the conversion by the DTMF/message conversion unit to the PC; Bates, Fig. 7A & [0067] discloses the sensor device may provide an electrical signal to alarm panel; Bates, Fig. 3 & [0027]-[0028] discloses Fig. 3 illustrates components of a device that includes a sensor device, alarm panel, FWT and/or monitoring server and discloses the device includes a communication interface (i.e. reads on at least one receiving unit); Bates Fig.3 & [0030] discloses the communication interface enables the device to communicate with other devices or networks and includes a wireless interface, a wired interface or a combination of a wired or wireless interface; Bates, Fig. 2 & [0026] discloses that one or more devices of environment 200 may perform one or more functions described as being performed by another one or more of the devices of the environment and that the devices of the environment may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections (i.e. indicates obviousness that the alarm panel, FWT and monitoring server devices communicate via a transmission service of wired and wireless connections) and Fig. 2 shows the devices to include the sensor device, the alarm panel (i.e. reads on at least one receiving unit), the FWT and the monitoring server; Bates, Fig. 6A & [0024]-[0025] discloses facility network may include one or more wired and/or wireless network (i.e. reads on at least one transmission service) wherein facility network includes a sensor network connecting sensor devices to alarm panel and includes telecommunications equipment to connect user devices, alarm panel and/or FWT to network 27 via a landline connection and facility network may include a local area network LAN, wide area network WAN, etc. and/or a combination of these or other types of networks and discloses network 270 may include one or more wired and/or wireless networks including LTE, GSM, EVDO, PSTN, the internet, fiber-optic based network, and/or a combination of these or other types of networks.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the switchboard and its components receives the signal from the telephone and its components via the use of a wired or wireless transmission service).
Regarding claim 21, Ruy in view of Bates discloses;
(Bates, [0011] discloses the alarm signal processing device may receive the alarm signal as a DTMF signal and provide the alarm message (i.e. reads on alert signal) relating to the DTMF signal to a recipient such as an alarm response facility, an emergency dispatch facility (i.e. reads on dispatch station) or the like; Bates, [0013] discloses the FWT may receive the alarm signal from the alarm panel and process the alarm signal for example based on information included in the alarm signal, the FWT may relay the alarm signal to an alarm monitoring facility providing the alarm signal as a DTMF signal and additionally or alternatively, the FWT may translate the alarm signal from a DTMF signal to a packet based message and provide the alarm signal to the alarm monitoring facility (i.e. reads on dispatch station) via a packet based network such as an IP network, such as a cellular network, such as a fiber optic network or the like; Bates, Fig. 6A & [0024]-[0025] discloses facility network may include one or more wired and/or wireless network (i.e. reads on at least one transmission service) wherein facility network includes a sensor network connecting sensor devices to alarm panel and includes telecommunications equipment to connect user devices, alarm panel and/or FWT to network 27 via a landline connection and facility network may include a local area network LAN, wide area network WAN, etc. and/or a combination of these or other types of networks (i.e. indicates obviousness that the facility network includes various types of networks and transmission service coupled to the various devices in order to perform communication between the devices) and discloses network 270 may include one or more wired and/or wireless networks including LTE, GSM, EVDO, PSTN, the internet, fiber-optic based network, and/or a combination of these or other types of networks; Ruy, [0095]-[0096] discloses the DTMF / message conversion unit receives DTMF signals corresponding to the consonants and vowels from the telephone and converts each of the received signals into a consonant or a vowel corresponding thereto by analyzing the frequency of each of the received signals whereby a complete message is generated and discloses the PC interface unit is a connection unit for connecting the switchboard to the PC which is outside the switchboard and the PC interface unit transmits the message (i.e. reads on alert signal) generated through the conversion of the DTMF / message conversion unit to the PC.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the PC recipient may be a PC recipient of a dispatch station facility).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645